Citation Nr: 0915199	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a subtotal 
gastrectomy for an ulcer, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  By that rating action, the RO continued 
a 40 percent evaluation assigned to the service-connected 
subtotal gastrectomy for an ulcer.  The Veteran timely 
appealed the RO's September 2005 rating action to the Board, 
and this appeal ensued.  Jurisdiction of the claims file 
currently resides with the RO in Boston, Massachusetts.

In October 2008, the Veteran failed to report for a hearing 
before a Veterans Law Judge at the RO in Boston, 
Massachusetts.  As the Veteran has not requested that his 
hearing be re-scheduled, his request is deemed withdrawn.  
See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2008).

A review of the record raises the issue of entitlement to 
service connection for an epigastrium scar.  (See, June 2005 
VA QTC examination report).  As this issue has not been 
developed for appellate review, it is REFERRED to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service-connected subtotal gastrectomy for an 
ulcer is manifested by epigastric distress, along with 
nausea, vomiting, and stomach pain without stricture or 
gastric retention, recurrent ulceration, or weight loss, 
anemia, malnutrition or hypoglycemic symptoms.


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
40 percent for subtotal gastrectomy for an ulcer have not 
been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.112, 4.114, Diagnostic Codes 7305, 7308 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence 
not of record that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice for increased 
rating claims requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id.  

In an April 2005 pre-adjudication letter to the Veteran, VA 
specifically notified him of the types of evidence necessary 
to establish his increased evaluation claim on appeal, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence.  A September 2008 letter from the RO 
to the Veteran contained the level of specificity as 
enunciated in Vazquez-Flores v. Peake.  

VA has a duty to assist the Veteran in the development of the 
increased evaluation claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA outpatient treatment reports, dating from August 
2004 to April 2006, and a copy of a June 2005 VA QTC fee 
basis examination report are of record.  Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). For 
these reasons, the Board finds that VA has complied with the 
duty to assist requirements of the VCAA with respect to the 
increased rating claim on appeal.  Accordingly, the Board 
will address the merits of the claim.

II.  Merits Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating 
with impairment of function will, however, be expected in all 
instances.  
38 C.F.R. § 4.21.  The Veteran's entire history is reviewed 
when making disability evaluations. See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran has been assigned a 40 percent rating for his 
service-connected subtotal gastrectomy for an ulcer, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Codes 7305-7308 (2008).  The 
hyphenated diagnostic code indicates that duodenal ulcer 
under Diagnostic Code 7305 is the service-connected disorder, 
and postgastrectomy syndrome under Diagnostic Code 7308 is a 
residual condition.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2008).

Under Diagnostic Code (DC) 7305, the diagnostic code used to 
rate duodenal ulcer, a 60 percent rating is warranted where 
there is evidence of a severe duodenal ulcer; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating will be 
assigned where there is evidence of a moderately severe 
duodenal ulcer; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2008).

Under DC 7308, the code used to rate postgastrectomy 
syndromes, a 60 percent rating is assigned for severe 
postgastretomy syndromes; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  A 40 
percent rating is assigned for  moderate postgastrectomy 
syndromes; less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2008).

After a careful review of VA outpatient treatment reports, 
dated from August 2004 to April 2006, and a copy of a June 
2005 VA QTC examination report, the Board finds that an 
increased rating to 60 percent under either Diagnostic Codes 
(DCs) 7305 or 7308 for the service-connected subtotal 
gastrectomy for an ulcer is not warranted.  

A June 2005 VA QTC examination report disclosed that the 
Veteran had complained of weekly vomiting and nausea--
criteria in part necessary for a 60 percent rating under DCs 
7305 and 7308, respectively.  However, the examination 
report, along with VA outpatient reports of record, is wholly 
devoid of any objective evidence of weight loss, health 
impairment, anemia, recurrent hematemesis, or melena, and the 
Veteran does not contend otherwise.  

In fact, although the evidence reflects that the Veteran's 
weight had dropped from 134 to 129 pounds from June 2005 to 
April 2006, this was, according to the Veteran, a result of 
stress due to carrying for his ill spouse and the loss of a 
tooth, as opposed to his service-connected gastrointestinal 
disability.  (See, June 2005 VA QTC examination report and VA 
outpatient reports, dated in October 2005 and April 2006, 
respectively).  


In fact, the above-referenced VA outpatient reports reflect 
that the Veteran was diagnosed as having gastroesophageal 
reflux disease, which was noted to have been asymptomatic 
with medication.  Id.  For the purposes of evaluating 
disorders under 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease.  38 C.F.R. § 4.112 (2008).  The 
presence of anemia in connection with gastrointestinal 
disorders, likewise, is considered to be reflective of 
serious symptomatology.  As noted above, neither weight loss 
nor anemia is shown to be a manifestation of the veteran's 
service connected gastrointestinal disability, and the 
Veteran does not contend otherwise.

Thus, while the Veteran has complained of weekly vomiting and 
nausea, the Board notes that findings of severe ulcer disease 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of health 
impairment or findings of severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, so as to warrant the assignment 
of a 60 percent under DCs 7305 and 7308, have not been 
demonstrated.

The Veteran contends that his service-connected status post 
gastrectomy for an ulcer is more severely disabling than that 
reflected by the currently assigned 40 percent rating.  
However, the clinical findings do not support the Veteran's 
contentions, and the Board must apply the provisions of VA's 
Rating Schedule. Compare Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The Board concludes that an increased rating to 60 percent 
under Diagnostic Code 7305 or 7308 is not warranted for the 
Veteran's service-connected subtotal gastrectomy for an 
ulcer.  The Board has considered additional staged ratings 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  The preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular Consideration

Finally, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected condition that would take the Veteran's case 
outside the norm so as to warrant any extraschedular rating.  

The Veteran is not currently employed, thus, marked 
interference with employment due to his service-connected 
disability on appeal is not demonstrated.  However, the 
assignment of the currently assigned 40 percent rating for 
the service-connected subtotal gastrectomy for an ulcer 
represents a moderate to moderately severe degree; marked 
interference with employment due to this disability alone has 
not been shown.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating for status post gastrectomy for an ulcer, 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


